--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
THIRD AMENDMENT TO
 
COMMON STOCK PURCHASE AGREEMENT
 
This Third Amendment to Common Stock Purchase Agreement (this “Third Amendment”)
is dated as of January 30, 2012 (the “Effective Date”), and is entered into by
and between Adamis Pharmaceuticals Corporation, a Delaware corporation (the
“Company”) and Eses Holdings (FZE), a limited liability free zone establishment
formed in accordance with the laws of Sharjah, United Arab Emirates (“Purchaser”
and together with the Company, the “Parties”, and each, individually, a
“Party”).
 
BACKGROUND
 
A.           The Parties previously entered into (i) a Common Stock Purchase
Agreement, dated as of November 10, 2010 (the “Original Agreement”), (ii) the
First Amendment to the Common Stock Purchase Agreement, dated as of June 30,
2011 (the “First Amendment”) and (iii) the Second Amendment to the Common Stock
Purchase Agreement, dated as of November 10, 2011 (the “Second Amendment”).  The
Original Agreement, as amended by the First Amendment and the Second Amendment,
is referred to herein as the “Agreement”.
 
B.           Pursuant to Section 1(a) of the First Amendment, the Parties
amended the Original Agreement to provide that, among other things, Purchaser
would pay the Company US $1,400,000 (the “Third Installment Payment”) on or
before September 29, 2011 in respect of the first Milestone Closing relating to
Milestone No. 1, and that the Company would issue to Purchaser a proportionate
number of shares of common stock of the Company based on the purchase price per
share set forth in the Original Agreement.
 
C.           Pursuant to Section 1(a) of the Second Amendment, the Parties
amended the Original Agreement (as previously amended by the First Amendment) to
provide that in lieu of making the Third Installment Payment as contemplated by
Section 1(a) of the First Amendment, Purchaser would pay to the Company: (i)
Seven Hundred Thousand United States Dollars (US$700,000) on or before November
10, 2011, in respect of the first Milestone Closing relating to Milestone No. 1;
and (ii) Seven Hundred Thousand United States Dollars (US$700,000) on or before
December 15, 2011 in respect of the first Milestone Closing relating to
Milestone No. 1.
 
D.           On November 10, 2011, Purchaser paid the Company Seven Hundred
Thousand United States Dollars (US$700,000) in respect of the first tranche of
the Third Installment Payment, as contemplated by the Second Amendment, and the
Company issued to the Purchaser a corresponding number of shares of Common Stock
in the Company, based on the purchase price set forth in the Agreement.
 
E.           The Company and Purchaser desire to further amend the Agreement as
provided for in this Third Amendment.
 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT
 
Effective as of the Effective Date, the Agreement is hereby amended as set forth
below.  Capitalized terms not defined herein will have the meanings given to
them in the Agreement.
 
1. Payments With Respect to the First Milestone Closing.
 
(a) The Parties agree that in satisfaction of its obligation with respect to the
second tranche of the Third Installment Payment, Purchaser shall pay to the
Company: (i) Three Hundred Seventy-Five Thousand United States Dollars
($375,000) on or before January 31, 2012; and (ii) One Hundred Twenty-Five
Thousand United States Dollars ($125,000) on or before February 7, 2012; and
(iii) Two Hundred Thousand United States Dollars ($200,000) as soon as
practicable after the payment set forth in the foregoing clause (ii), but in any
event no later than February 29, 2012.  The number of shares of common stock of
the Company issuable to Eses by the Company in connection with each such payment
shall be proportionately adjusted, based on the purchase price set forth in the
Agreement.
 
(b) Amendment of Agreement and Exhibit A.  The Agreement and Exhibit A thereto
are hereby amended to reflect the above provisions.
 
2. No Other Changes; Agreement Effective.  Except as amended as set forth above,
the Agreement and the provisions thereof shall continue and remain in full force
and effect.  Each Party hereby waives and releases the other Party from any
claims against the other Party, and any right to terminate the Agreement, based
on actions or omissions of the other Party before the date of this Third
Amendment relating to the subject matter of the Agreement or the other Party’s
obligations thereunder.
 
3. Counterparts.  This Third Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 


 


 
[Remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Common Stock Purchase Agreement by their duly authorized representatives as of
the day and year first written above.
 
ADAMIS PHARMACEUTICALS CORPORATION
 
By:/s/ Dennis J. Carlo
Name: Dennis J. Carlo
Its: CEO
ESES HOLDINGS (FZE)
 
 
By:/s/ Ahmed Shayan Fazlur Rahman
Name:  Ahmed Shayan Fazlur Rahman
Its:  Owner and Manager

